U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Amendment #1) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to AVT, INC. Nevada 000-53372 11-3828743 (State or other jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 341 Bonnie Circle, Suite 102 Corona, CA 92880 (Address of principal executive offices) (951) 737-1057 (Issuer’s Telephone Number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes [X]. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer[] (Do not check if smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). No [ X ] Check whether the registrant filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:As of November 30, 2012, there were 11,364,708 shares of our common stock were issued and outstanding. Explanatory Note The sole purpose of this Amendment No. 1 to the Quarterly Report on Form 10-Q (the "Form 10-Q") for the quarterly period ended September 30, 2012, is to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 to the Form 10-Q provides the financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. Item 6.Exhibits Exhibit Form Filing Filed with Exhibits # Type Date This Report Certificate of Incorporation filed with the Secretary of State of Delaware on February 25, 1969. 10 8/14/2008 Certificate of Amendment filed with the Secretary of State of Delaware on December 16, 1985. 10 8/14/2008 Certificate of Amendment filed with the Secretary of State of Delaware on March 5, 1987. 10 8/14/2008 Certificate of Amendment filed with the Secretary of State of Delaware on February 11, 1991. 10 8/14/2008 Certificate of Renewal filed with the Secretary of State of Delaware on January 14, 2005. 10 8/14/2008 Certificate of Amendment filed with the Secretary of State of Delaware on September 22, 2005. 10 8/14/2008 Amended and Restated Certificate of Amendment of Incorporation filed with the Secretary of State of Delaware on April 28, 2006. 10 8/14/2008 Articles of Incorporation filed with the Nevada Secretary of State on September 24, 2007. 10 8/14/2008 Certificate of Amendment filed with the Nevada Secretary of Stateon November 30, 2007. 10 8/14/2008 Certificate of Merger filed with the Secretary of State of Delaware on December 11, 2007. 10 8/14/2008 Certificate of Designation of Rights, Preferences, Privileges and Restrictions of Series A Convertible Preferred Stock filed with the Nevada Secretary of State on March 5, 2008. 10 8/14/2008 Amended and Restated Bylaws dated March 12, 2008. 10 8/14/2008 Agreement and Plan of Merger dated December 3, 2007 by and between Automated Vending Technologies, Inc. and AVT, Inc. 10/A-1 2/24/2009 Code of Ethics 10 8/14/2008 Certification of Natalie Russell pursuant to Rule 13a-14(a) X Certification of James Winsor pursuant to Rule 13a-14(a) X Certification of Natalie Russell pursuant to 18 U.S.C Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 X Certification of James Winsor pursuant to 18 U.S.C Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 X XBRL Instance Document 101.INS * X XBRL Taxonomy Extension Schema Document 101.SCH* X XBRL Taxonomy Extension Calculation Linkbase Document 101.CAL* X XBRL Taxonomy Extension Definition Linkbase Document 101.DEF* X XBRL Taxonomy Extension Label Linkbase Document 101.LAB* X XBRL Taxonomy Extension Presentation Linkbase Document 101.PRE* X Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Signatures Title Date /s/ Natalie Russell Natalie Russell Secretary, Chief Financial Officer Principal Accounting Officer Director December 4, 2012
